Opinion of
the Court.
THE certificate from the county court of Henderson on which the plat and certificate of survey is founded, is as follows, to wit:
“ Henderson County, Sct. Nov. County Court, 1801.
“George Hardin and Nathaniel Hardin this day claimed 800 acres of land, on account of settling the same agreeably to an act of assembly entitled, “ an act for settling and improving the vacant lands of this commonwealth,” lying on the east fork of Deer Creek, beginning at John Ashley’s east corner, running eastwardly and southwardly and westwardly for quantity, to include their improvement. Satisfactory proof being made to the court, they are of opinion that the said George Hardin and Nathaniel Hardin have a right to a settlement of 800 acres of land, to include the above location, and that a certificate issue accordingly.”
It would certainly have been more strictly conformable to law, had the court granted a certificate to each of these persons for 400 acres of land, to include his own improvement. But as the commonwealth, by the agency of the court, has granted to them a joint certificate, or two certificates in one, for 800 acres, to include their improvements, which implies that each of them had a distinct improvement, (at least as to the commonwealth, it should be so construed and taken,) this court is of opinion, that the Register ought to receive this plat and *29certificate, and register the same on receiving a double fee.
Wherefore, it is considered by the court, that a peremptory mandamus be awarded the said George and Nathaniel Hardin accordingly.